DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 7/28/2021 submission filed in Application 16/147,133.  
Claims 1-25 were examined in the action mailed on 7/28/2021.  Claims 1-3, 6-10, 13-17, 20-22, and 24 have been amended.  Claims 1-25 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/21 has been entered.
 
Response to Arguments

Applicant’s arguments filed on 7/28/2021 with respect to the prior art have been considered but are persuasive.  The prior art rejections have been withdrawn.
Applicant’s arguments with regard to the claim interpretation under 35 U.S.C 112(f) have been considered.  The claims are no longer interpreted under 35 U.S.C. 112(f).
The Applicant has not presented any arguments regarding the rejection under 35 U.S.C. 101.  As such, the Examiner points that Applicant to the instant rejections for explanation of why the claims remain rejected under 101.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 10, 17, 24 have been amended to recite “where the demographic information from the passenger is used as an input to the analysis of the demographic trend of the driver”.  The Applicant cites para. 61 of the spec as supporting this limitation.   However, para. 61 discloses “In some examples, the analysis may only determine if the demographic groups belonging to the passenger associated with the rating information received in block 502 are associated with a trend or bias in the driver's rating information. Alternatively, the analysis may determine if there is any trend of bias indicating in any demographic group found in the entirety of the rating information for the driver.”  This portion of the specification discloses nothing about the demographics of the driver.  The claims that depend from claims 1, 10, 17 and 24 do not cure the deficiencies of the parent claims and are also rejected.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case, Claims 1-9 are directed toward a system for collecting and analyzing rating information. Claims 10-16 are directed toward an apparatus for collecting and analyzing rating information.  Claims 17-23 are directed toward a method for collecting and analyzing rating information. Claims 24-25 are directed toward a computer readable medium for collecting and analyzing rating information.
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of collecting, analyzing information to determine biases in rating information.  The elements of Claim 1 that represent the Abstract idea include:

receive at least two ratings associated with people, the people including a passenger and a driver of the vehicle, and the ratings being submitted by the passenger and the driver; 
first rating analyzer to analyze the at least one of the audio or the video to (i) determine demographic information for the people and (ii) determine a sentiment expressed in the at least one of the audio or the video; and 
a second rating analyzer to: analyze the demographic information, the rating, the sentiment, and historical rating information to detect a demographic trend in the rating information of the passenger and a demographic trend in the rating of the driver, wherein the demographic information for the passenger is used as an input to the analysis of the demographic trend of the driver; and 
output an indication of the trends.

The 2019 PEG states that if a claim certain methods of organizing human activity including managing relationships or interactions between people; advertising, marketing or sales activities or behaviors; or business relations then the claim recites an Abstract idea.  In the instant case, the above limitations are directed to collecting rating information and detecting an indication of a bias trend in the data which can be considered marketing and business relations and managing interactions between people are such abstract.  The 2019 PEG also states concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) are also abstract.  The recited steps of analyzing the audio or the video to determine demographic information and a sentiment expressed in the audio or the video can be performed mentally.  Further, the analysis of the demographic information, the rating, the sentiment, and historical rating information to detect a demographic trend can also be performed mentally.
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a practical application.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, the judicial exception is not integrated into a practical application.  The claim 1 recites the additional elements of:
at least one of an audio input device or a video input device to collect at least one of audio or video captured in a vehicle; 
first rating analyzer circuitry; and the use of machine learning techniques
rating input device circuitry output an indication of the trend.

However, the computer elements (the circuits) are disclosed  in the specification as one or more analog or digital circuit(s), logic circuits, programmable processor(s), programmable controller(s), graphics processing unit(s) (GPU(s)), digital signal processor(s) (DSP(s)), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s)). The disclosed circuits are disclosed as generic hardware that execute the abstract idea which amounts to merely using a computer as a tool to perform an abstract idea.  
Further, para. 18 of the Applicant’s specification discloses the rating input device maybe implemented by software installed on a computing device a mobile phone, laptop computer, vehicle computer.  As such, the specification discloses an application installed on a computer that may collect rating information and “periodically transmits the information to the server 104 to perform the analysis.  Para. 18 also discloses sensors available in the computing device may be utilized to collect information (e.g., a microphone and camera of the mobile phone may be accessed by the app).  This configuration is indicative of generally linking the abstract idea of rating collection and analysis to a particular technological environment.
This is supported by MPEP 2106.05(h) which citing Fair Warning that states “specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016) and  MPEP 2106.05(h) citing buySAFE that states requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).  The instant case is similar in that the abstract idea is linked to a technological environment including a mobile device to record audio and video, collect rating data, and send and receive rating information over a network.
Similarly, the broadly recited machine learning is also indicative of generally linking the abstract idea to a particular technological environment.  That is, the abstract idea of the analysis of demographic information, rating information, sentiment information and historical rating information to detect a demographic trend in rating information is linked to the generically recited machine learning.  The claims does not recite how the machine learning is conducted or how it is integrated into the invention.  
Further, generating a user interface to display the result of an analysis is considered insignificant post-solution activity.  See MPEP 2106.05(g) that states selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  
Viewing the generic computer in combination with the generic display and the general link to a particular technological environment adds nothing more than when viewing them individually.   Accordingly, the combination of additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  Similar to the analysis with respect to step 2A prong 2, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept under step 2B of the eligibility analysis.   Similarly, generally linking the Abstract idea to a particular technological environment cannot provide an inventive concept in Step 2B. 
Further, the sending and receiving information over a network is considered conventional when claimed generically (see MEP 2106(d) that states “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).   Further, the Examiner takes official notice that the generically claimed output of data is well-known and conventional.   As such the combination of additional elements do not provide an inventive concept.  As such, the claim is not patent eligible. 
Further, Claims 2-9 further limit that Abstract idea by reciting limitations that further limit the methods of organizing human activity and mental processes recited in claim 1.  However, these limitations merely narrow the Abstract idea and fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.  Further, Claim 9 introduce limitation regarding speech to text analysis.  However, these limitations are claimed broadly and can be performed mentally and are also abstract.  Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-9 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
The analysis above applied to all statutory classes of invention.  As such, Claims 10-25 are rejected for the same reason that applied to claim 1-9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321.  The examiner can normally be reached on Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683